DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 6, 9-11, 14-16, 20 and 23-32 as filed 07/05/2022 are the current claims hereby under examination. 

Response to Arguments
Applicant’s arguments, see pages 2-6, filed 08/22/2022, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. The arguments directed to the Maier not disclosing identifying the presence of an electrical double-layer have bene found persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as presented below.
Applicant's arguments filed 08/22/2022 with respect to the rejections under 35 USC § 101 have been fully considered but they are not persuasive. The applicant argues that the claims include the components that provide the improvement described in the specification. The examiner disagrees. As described in MPEP 2106.05(a) [R-10.2019], the judicial exception alone cannot provide the improvement. The applicant argues that detecting the electrical double-layer is the improvement in the technology. As currently claim, the “improvement” is directed to the judicial exception as described further below.  

Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, please change “the analysis circuit” to read “the processor.” The claim set as filed 03/09/2022 replaced instances of the “analysis circuit” with a “processor.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially capacitive response ” in the claims is a relative term which renders the claim indefinite. The term “substantially capacitive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what type of response if required to be identified to satisfy the limitation of “substantially capacitive.” For the purpose of examination, any response that is not immediate will be interpreted as a “substantially capacitive response.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 6, 9-11, 14-16, 23, and 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception without significantly more. The Subject Matter Eligibility Test for Products and Processes will be referenced to in the following analysis and can be viewed in MPEP 2106 Patent Subject Matter Eligibility [R-10.2019]. 
Claim 1 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites limitations directed to the judicial exception Abstract Ideas by reciting mental processes. Specifically:
obtain a plurality of sensing samples, wherein each sample is indicative of an impedance between the first and the second electrode in response to the electrical stimulus
identify an electrical double-layer based on the plurality of sensing samples and to determine a state of proper or improper contact between the first and second contacts and the skin based on the identified electrical double-layer
identify the electrical double-layer based on a pattern of change of the sensing samples in response to the electrical signals over a time period that is greater than 1 ms and less than 5s,
The claim limitations above are directed to mental process as they can all be reasonably performed by the human mind.
Regarding 1, the human mind reasonably abled to obtain a series of data with the aid of a pencil and paper.
Regarding 2 and 3, the human mind is reasonably abled to make identifications and determinations based on specific patterns in the data.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception, specifically:
a stimulus circuit for providing an electrical stimulus via a first and a second electrode to a skin of the subject;
a processor for performing the mental process steps described above
provide information regarding the state of contact
wherein the stimulus circuit comprises a voltage source for applying a voltage across the first and the second electrode and/or a current source for applying a current to the first and the second electrode and wherein the stimulus circuit is adapted to provide an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current
The additional elements do not implement the judicial exception with a machine that is integral to the claim or any other apparatus or recite a practical application of the judicial exception (No at Step 2A Prong Two). The processor is a generic components which is used to merely implement the judicial exception and perform the insignificant extra-solution activity of “[providing] information regarding the state of contact” at a high level of generality. The stimulus circuit is likewise an unparticular machine that is configured to perform only the insignificant extra-solution activity of data gathering. In combination, the additional elements recite only generic components configured to perform insignificant extra-solution activities.
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed additional elements refer to insignificant extra-solution activity for data gathering and generic outputting that would be well-understood, routine, and conventional to one having ordinary skill in the art and are common place for a method involving determining electrode contact. 

Regarding Claims 2, 6, 11, 28, and 29, the device of claim 1 is further described with limitations directed to the judicial exception.

Regarding Claim 9-10 and 30, the additional elements of claim 1 are further described by further describing how the elements are configured to perform the insignificant extra-solution activities of data-gathering.  Claim 10 also recites an additional limitation directed to the judicial exception. 

Claim 14 in itself is a process claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites limitations directed to the judicial exception Abstract Ideas by reciting mental processes. Specifically:
acquiring a plurality of sensing samples, wherein each sensing sample is indicative of an impedance between the first and the second electrode in response to the electrical stimulus
identifying an electrical double-layer based on the plurality of sensing samples and determining a state of proper or improper contact between the first and second contacts and the skin based the identified electrical double-layer
wherein the electrical double-layer is identified based on a pattern of change of the sensing samples over a time period that is greater than 1 ms and less than 5s
The claim limitations above are directed to mental process as they can all be reasonably performed by the human mind.
Regarding 1, the human mind reasonably abled to acquire a series of data with the aid of a pencil and paper.
Regarding 2 and 3, the human mind is reasonably abled to make identifications and determinations based on specific patterns in the data.
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception, specifically:
providing an electrical stimulus via a first and a second electrode to a skin of the subject
providing information regarding the state of contact
wherein providing the electrical stimulus comprises applying a voltage across the first and the second electrode and/or applying a current to the first and the second electrode and wherein providing the electrical stimulus further comprises providing an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current
The additional elements do not implement the judicial exception with a machine that is integral to the claim or any other apparatus or recite a practical application of the judicial exception (No at Step 2A Prong Two). Alone and in combination, the additional elements merely recite the insignificant extra-solution activities of data gathering and outputting data at a high level of generality using unparticular machines. 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed additional elements refer to insignificant extra-solution activity for data gathering and generic outputting that would be well-understood, routine, and conventional to one having ordinary skill in the art and are common place for a method involving determining electrode contact (See [0051] of corresponding PUBG of the instant application). 

Regarding Claims 16 and 31-32, the method is further defined by limitations directed to the judicial exception. 

Claim 15 in itself is a machine claim (Yes at Step 1) and is directed to the judicial exception regarding Abstract Ideas (Yes at Step 2A Prong One). The claim recites limitations directed to the judicial exception Abstract Ideas by reciting mental processes. Specifically:
obtain a plurality of sensing samples, wherein each sensing sample is indicative of an impedance between a first and a second electrode in response to an electrical stimulus provided via the first and the second electrode to a skin of a subject
identify an electrical double-layer based on the plurality of sensing samples and to determine a state of proper or improper contact between the first and second contacts and the skin based on the identified electrical double-layer
wherein the electrical double-layer is identified based on a pattern of change of the sensing samples over a time period that is greater than 1ms and less than 5s,
wherein providing the electrical stimulus comprises applying a voltage across the first and the second electrode and/or a current source for applying a current to the first and the second electrode and 
wherein providing the electrical stimulus further comprises providing an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current
The claim limitations above are directed to mental process as they can all be reasonably performed by the human mind.
Regarding 1, the human mind reasonably-abled to obtain a series of data with the aid of a pencil and paper.
Regarding 2 and 3, the human mind is reasonably abled to make identifications and determinations based on specific patterns in the data.
Regarding 4 and 5, how the electrical stimulus is applied does not change whether or not eh sensing samples can be obtained mentally as the stimulus is not being applied in the claims.  
Step 2A Prong Two requires the integration of the judicial exception into a practical application for the claimed subject matter to be patent eligible. The claim does not recite any additional elements not directed to the judicial exception, specifically:
a processor configured to perform the mental process steps described above
provide information regarding the state of contact
The additional elements do not implement the judicial exception with a machine that is integral to the claim or any other apparatus or recite a practical application of the judicial exception (No at Step 2A Prong Two). The processor is a generic components which is used to merely implement the judicial exception and perform the insignificant extra-solution activity of “[providing] information regarding the state of contact” at a high level of generality. 
Furthermore, the claim does not recite significantly more than the judicial exception and lacks an inventive step (No at Step 2B). The claimed additional elements refer to a generic computer performing only the insignificant extra-solution activity of outputting data that would be well-understood, routine, and conventional to one having ordinary skill in the art.

Regarding Claims 23 and 25-26, the claims only recite limitations directed to the judicial expectation. 

Regarding Claim 27, the claim recites the insignificant extra-solution activity of data gathering. 

Note: Claims 20 and 24 have not been rejected under 35 USC § 101 as the claims recite the practical application of providing advice on how to correct improper contact based on the determinations above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 9, 11, 14-16, 23, 25-26, 28-29, and 31-32are rejected under 35 U.S.C. 103 as being unpatentable over Mikoshiba (US 20160242672 A1) in view of Maier (US 20130030320 A1).
Regarding Claim 1, Mikoshiba discloses a device for assessing a proper electrode skin contact needed to determine a psychophysiological state of a subject ([0001], measuring apparatus and a method for estimating a contact condition), the device comprising:
a stimulus circuit ([0101], a current source 11) for providing an electrical stimulus via a first and a second electrode to a skin of the subject ([0109], current is supplied from the current source to one electrode 1a… current flows from one electrode 1a to the other electrode 1b through the skin of the living body);
a processor ([0111], blocks downstream of the A/D converter 12b can be realized by a logic circuit or by a processor), 
wherein the processor is configured to:
obtain a plurality of sensing samples ([0112], digital signal output from the A/D converter is input to the data accumulation unit 13), wherein each sample is indicative of an impedance between the first and the second electrode in response to the electrical stimulus ([0110], the digital signal output from the A/D converter 12b is a signal corresponding to the electric conductivity of the living body. Electric conductivity is indicative of the impedance as both values are indicative of a materials opposition to current flow);
identify an electrical double-layer based on the plurality of sensing samples and to determine a state of proper or improper contact between the first and second contacts and the skin based on the identified electrical double-layer (as described in [0126]-[0133], the first determination unit 21, which is downstream of the A/D converter is used compare a derivative of the sensed signal in a 50ms window to a threshold and determine information about the contact state, such as failure in [0132]. As described in the claim below, a pattern of change in the sensing signal in response to the electrical signals within the time window is indicative of an “electrical double-layer.” While Mikoshiba does not explicitly recite identifying an “electrical double-layer,” Mikoshiba does disclose identifying patterns of change in the sensed signal in response to the electrical signals within the window of 1ms and 5s. See [0029] of the instant application’s corresponding publication); and
provide information regarding the state of contact ([0133], a signal indicating that the contact condition has changed is output from the first determination unit 21), 
wherein the processor is configured to identify the electrical double-layer based on a pattern of change of the sensing samples in response to the electrical signals over a time period that is greater than 1 ms and less than 5s (See above, Fig. 6, and [0126]-[134], the pattern is the first-order derivation of the sensing samples which are in response to the current applied and the comparison to the threshold is made using derivative of samples over 50 ms), and
wherein the stimulus circuit comprises a voltage source for applying a voltage across the first and the second electrode and/or a current source for applying a current to the first and the second electrode (the stimulus circuit is a current source as described above).
However, Mikoshiba does not explicitly disclose wherein the stimulus circuit is adapted to provide an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current.
Maier teaches a system for monitoring skin contact to sensors ([0002], a skin contact detector) wherein a stimulus circuit ([0039], a signal generator 9 for generating an electric trigger signal) is adapted to provide an electrical stimulus based on a step function ([0039], trigger signal may comprise a step function) from a first voltage to a second voltage ([0039], or example from zero volt to +5 volt) or from a first current to a second current. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulus circuit as disclosed by Mikoshiba to provide the stimulus based on a step function as taught by Maier as a non-constant trigger signal is advantageous for measuring capacity (Maier [0039]).

Regarding Claim 2,  Mikoshiba further discloses wherein an absence of an electrical double-layer is indicative of the state of improper contact, and a presence of an electrical double-layer is indicative of the state of proper contact (See Fig. 6B, an absence of an electrical-layer, which is identified by the derivative being greater than or less than a threshold is indicated of contact failure and a presence of an electrical layer is identified as the threshold remaining between the thresholds and is indicative of sufficient contact).

Regarding Claim 6, Mikoshiba further discloses wherein the analysis circuit is further adapted to determine the state of contact based on the pattern of change of the sensing samples over a time period that is greater than 20 ms and less than 500 ms (as described above, the time period is 50 ms).

Regarding Claim 9, Maier teaches that the stimulus circuit is adapted to apply the voltage across the first and second electrodes and/or the current to the first and second electrodes based on a voltage and/or current profile (as described above, the profile is the step function).

Regarding Claim 11, Mikoshiba further discloses wherein the plurality of sensing signals comprises a time-variant current and/or voltage between the first and the second electrode (the sensed signal is a current that passes through an amplifier (I/V conversion) and is a function of time).

Regarding Claim 14, Mikoshiba discloses a method for assessing a proper electrode skin contact needed to determine a psychophysiological state ([0001], method for estimating a contact condition), the method comprising:
providing an electrical stimulus via a first and a second electrode to a skin of the subject ([0109], current is supplied from the current source to one electrode 1a. When the two electrodes 1a and 1b are in contact with the skin of the living body, this current flows from one electrode 1a to the other electrode 1b through the skin of the living body);
acquiring a plurality of sensing samples ([0110], electrophysical quantity measuring unit 12 I/V converts the current flowing between the two electrodes 1a and 1b, which is composed of the amplifier 12 for measuring voltage at the other electrode 1b and the A/D converter 12b for A/D converting the measured voltage to output a digital signal as a corresponding discrete time signal), wherein each sensing sample is indicative of an impedance between the first and the second electrode in response to the electrical stimulus ([0110], the digital signal output from the A/D converter 12b is a signal corresponding to the electric conductivity of the living body);
identifying an electrical double-layer based on the plurality of sensing samples and determining a state of proper or improper contact between the first and second contacts and the skin based the identified electrical double-layer (as described in [0126]-[0133], a derivative of the sensed signal in a 50ms window is compared to a threshold and information about the contact state, such as failure in [0132], is determined from the comparisons. As described in the claim below, a pattern of change in the sensing signal in response to the electrical signals within the time window is indicative of an “electrical double-layer.” While Mikoshiba does not explicitly recite identifying an “electrical double-layer,” Mikoshiba does disclose identifying patterns of change in the sensed signal in response to the electrical signals within the window of 1ms and 5s. See [0029] of the instant application’s corresponding publication); and
providing information regarding the state of contact ([0133], a signal indicating that the contact condition has changed is output from the first determination unit 21), 
wherein the electrical double-layer is identified based on a pattern of change of the sensing samples over a time period that is greater than 1 ms and less than 5s (See above, Fig. 6, and [0126]-[134], the pattern is the first-order derivation of the sensing samples which are in response to the current applied and the comparison to the threshold is made using derivative of samples over 50 ms), 
wherein providing the electrical stimulus comprises applying a voltage across the first and the second electrode and/or applying a current to the first and the second electrode (current source as described above),
However, Mikoshiba does not explicitly disclose wherein providing the electrical stimulus further comprises providing an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current.
Maier teaches a method for monitoring skin contact to sensors ([0002], a skin contact detector) comprising providing an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current ([0039], a signal generator 9 for generating an electric trigger signal. This trigger signal may comprise a step function, for example from zero volt to +5 volt). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical stimulus as disclosed by Mikoshiba to be based on a step function as taught by Maier as a non-constant trigger signal is advantageous for measuring capacity (Maier [0039]).

Regarding Claim 15,  Mikoshiba discloses a non-transitory computer-readable medium comprising a program that ([0100], There is also provided a program for causing a computer to execute the above-mentioned contact condition estimating method. Further, there is provided a computer-readable recording medium with the program recorded thereon), when executed by a processor ([0111], a logic circuit or by a processor for loading a program to carry out predetermined operations), causes the processor to (NOTE: the steps performed by the processor described below are substantially similar to those of claim 1 and a complete claim mapping is being omitted for the sake of brevity, see claim 1 above for the complete explanation):
obtain a plurality of sensing samples ([0112], digital signal output from the A/D converter is input to the data accumulation unit 13), wherein each sensing sample is indicative of an impedance between a first and a second electrode in response to an electrical stimulus provided via the first and the second electrode to a skin of a subject ([0110], the digital signal output from the A/D converter 12b is a signal corresponding to the electric conductivity of the living body);
identify an electrical double-layer based on the plurality of sensing samples and determining a state of proper or improper contact between the first and second contacts and the skin based on the identified electrical double-layer (described in [0126]-[0133]);
provide information regarding the state of contact ([0133], a signal indicating that the contact condition has changed is output from the first determination unit 21),
wherein the electrical double-layer is identified based on a pattern of change of the sensing samples over a time period that is greater than 1ms and less than 5s (described above as the first-order derivation over a period of 50 ms), and
wherein providing the electrical stimulus comprises applying a voltage across the first and the second electrode and/or a current source for applying a current to the first and the second electrode (current source as described above).
However, Mikoshiba does not explicitly disclose wherein providing the electrical stimulus further comprises providing an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current.
Maier teaches a method for monitoring skin contact to sensors ([0002], a skin contact detector) comprising providing an electrical stimulus based on a step function from a first voltage to a second voltage or from a first current to a second current ([0039], a signal generator 9 for generating an electric trigger signal. This trigger signal may comprise a step function, for example from zero volt to +5 volt). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical stimulus as disclosed by Mikoshiba to be based on a step function as taught by Maier as a non-constant trigger signal is advantageous for measuring capacity (Maier [0039]).

Regarding Claim 16, Mikoshiba further discloses wherein an absence of an electrical double-layer is indicative of the state of improper contact and a presence of an electrical double-layer is indicative of the state of proper contact (See Fig. 6B, an absence of an electrical-layer, which is identified by the derivative being greater than or less than a threshold is indicated of contact failure and a presence of an electrical layer is identified as the threshold remaining between the thresholds and is indicative of sufficient contact).

Regarding Claim 23, Mikoshiba further discloses wherein the program causes the processor to determine a first derivative of the sensing samples and to identify the state of improper contact between the first and/or second electrodes and the skin when the first derivative is below a threshold (See [0124]-[0132] and Fig 6B, the systems determines a first derivative which is compared to an upper threshold to determine contact state).

Regarding Claim 25, Mikoshiba further discloses wherein the program causes the processor to identify the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus (As described above, the electrical double layer is identified based on the firs-order derivation of the sensed signals).

Regarding Claim 26, Mikoshiba further discloses wherein the program causes the processor to determine that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus (A substantially capacitive response is being interpreted as a slower response, which is represented by small values in the first order derivation which is disclosed by Mikoshiba as proper contact).

Regarding Claim 28, Mikoshiba further discloses  wherein the processor is configured to identify the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus (as described above, the pattern is the first-order derivate which is a rate of change of the sampling signals).

Regarding Claim 29, Mikoshiba further discloses wherein the processor is configured to determine that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus (A substantially capacitive response is being interpreted as a slower response, which is represented by small values in the first order derivation which is disclosed by Mikoshiba as proper contact).

Regarding Claim 31, Mikoshiba further discloses wherein the method identifies the electrical double-layer based on a rate of change of the sampling signals in response to the electrical stimulus (as described above, the pattern is the first-order derivate which is a rate of change of the sampling signals).

Regarding Claim 32, Mikoshiba further discloses wherein the method determines that the state of contact is proper if the pattern of change of the sensing signals corresponds to a substantially capacitive response to the electrical stimulus (A substantially capacitive response is being interpreted as a slower response, which is represented by small values in the first order derivation which is disclosed by Mikoshiba as proper contact).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mikoshiba (US 20160242672 A1) and Maier (US 20130030320 A1) as applied to claim 1 above, and further in view of Benson (US 20160354027 A1).
Regarding Claim 10, modified Mikoshiba teaches the device of claim 1 as described above.
However, modified Mikoshiba does not explicitly teach wherein the stimulus circuit is adapted to apply an alternating electrical excitation as the voltage across the first and second electrodes and/or the current to the first and second electrodes, and the processor is configured to identify the electrical double-layer when the pattern of change of the sensing samples corresponds to a phase shift of the alternating electrical excitation.
Benson teaches a system for measuring impedance (abstract) wherein a stimulus circuit is adapted to apply an alternating electrical excitation as the voltage across the first and second electrodes  and/or the current to the first and second electrodes ([0161], using a chirp current electrode 703 in which an AC signal is input into a target which includes a dielectric 702 and a conductive medium 701. This signal is then detected by an EPIC sensor 704), and a processor is configured to skin characteristics when the pattern of change of the sensing samples corresponds to a phase shift of the alternating electrical excitation ([0162], By looking at the amplitude and phase shift created by this RC circuit, one can determine the specific values of the circuit and derive changes in the skin resistance similar to previous investigations using contact-based EDA sensors with A/C exciter currents. Changes in skin resistance may be correlated with various emotional states of an occupant).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulus circuit and processor configured to identify the electrical double-layer based on the conductivity as disclosed by Mikoshiba to be an alternating electrical excitation current and to monitor skin characteristics using the phase shift as taught by Benson to monitor various emotional states of the user (Benson [0162]). One of ordinary skill in the art would recognize that applying the known technique of using an AC signal and monitoring changes in skin characteristics based on the phase shift corresponding to the signal as taught by Benson to the system of identifying an electrical double-layer based on skin characteristics as disclosed by Mikoshiba would yield only the predictable result of allowing the contact state to be determined based on a subject’s response to injected current. 

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mikoshiba (US 20160242672 A1) and Maier (US 20130030320 A1) as applied to claims 14 and 23 above, and further in view of Kaib (US 20110288605 A1).
Regarding Claims 20 and 24, modified Mikoshiba teaches method of claim 14 and the medium of claim 23 as described above.
However, modified Mikoshiba does not explicitly teach wherein the provided information includes advice on how to correct an improper contact when the state of improper contact is identified. 
Kaib teaches a method and medium for monitoring electrode contact ([0106]) wherein provided information includes advice on how to correct an improper contact when the state of improper contact is identified ([0106], The at least one processor 410 may also send a message to the user of portable medical device (or a bystander) via the user interface 418 to notify the user that one or more of the ECG sensing electrodes of the selected pairing may have a noise issue or may have at least partially lost contact with the body of the patient, and may further request the user to reposition the ECG sensing electrodes of the selected pairing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Mikoshiba of monitoring electrode contact to provide information to adjust the electrode contact when improper contact is identified as taught by Kaib to increase the functionality and reliability of the device by ensuring proper electrode contact. 

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mikoshiba (US 20160242672 A1) and Maier (US 20130030320 A1) as applied to claims 1 and 15 above, and further in view of Storm (US 20110144523 A1).
Regarding Claims 27 and 30, modified Mikoshiba teaches device of claim 1 and the medium of claim 15 as described above.
However, modified Mikoshiba does not explicitly teach where the sensing samples are obtained at a sampling rate between 100 and 300 Hz. Mikoshiba suggests that the data be obtained at a sampling rate of 20Hz and that higher frequencies are permittable ([0183]-[0184]). 
Storm teaches a device and method for determining skin conductance with electrodes (Abstract) wherein the samples are obtained at a sampling rate between 100 and 300 hz ([0018], time discretization takes place at a sampling rate, which may advantageously be in the order of 20 to 200 samplings per second). One having ordinary skill in the art would recognize that selecting a particular sampling rate would be a mere design choice that would be obvious to make to optimize performance of the device and altering the sampling rate disclosed by Mikoshiba to be the rate taught by Storm would yield only the predictable result of acquiring more data which more precisely shows the skin response. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/               Examiner, Art Unit 3791                                                                                                                                                                                         

/RENE T TOWA/               Primary Examiner, Art Unit 3791